Citation Nr: 1119063	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 16, 2001.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1, 1993 to December 13, 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2009, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in December 2009, the Board also granted service connection for a left elbow disability, granted an initial disability rating of 20 percent, but no more, for a cervical spine disability, prior to August 16, 2001, and denied a disability rating in excess of 60 percent for a cervical spine disability from August 16, 2001.  In January 2010, the Veteran filed a motion for reconsideration of the Board's denial of a rating higher than 20 percent prior to August 16, 2001.  In September 2010, the Board denied the motion.  Thus, the Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In December 2009, the Board remanded this claim to, among other things, schedule the Veteran for a VA social and industrial survey.  The examiner was asked to evaluate and discuss the effect of all the Veteran's service-connected disabilities jointly on the Veteran's employability; and, to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation from April 1994 to August 16, 2001.  

In the March 2011 report, the examiner cited the applicable criteria as: "TDIU is granted when disabilities prevent an individual from obtaining or maintaining all gainful employment for which his educational and occupational experience would otherwise qualify him."  She then provided her opinion that, "with the [V]eteran's limited education and work experience, the type of work he could do would be primarily physical; this would be compromised by his physical disabilities including SC disabilities."  

Thus, the examiner clearly cited to incorrect criteria for TDIU.  Contrary to her citation, TDIU is granted when service-connected disabilities prevent an individual from obtaining or maintaining gainful employment.  Moreover, the examiner clearly considered the incorrect criteria in formulating her opinion.  By stating that the Veteran's ability to obtain employment is compromised by his physical disabilities including service-connected disabilities, directly implies that she considered the effect of all disabilities, not just service-connected disabilities.  To reiterate, the opinion as to unemployability must be based solely on the impact of the Veteran's service-connected disabilities.  The impact of nonservice-connected disabilities must be excluded from this calculation.  

The United States Court of Appeals for Veterans Claims (CAVC) in Barr v. Nicholson, 21 Vet. App. 303, 311(2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the CAVC found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." 

The CAVC has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the remand instructions clearly specified that the opinion was to address whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation from April 1994 to August 16, 2001.  As the March 2011 report reflects that all disabilities were considered, the Board's remand instructions were not executed, and thus the AOJ failed to comply with the terms of the remand.  

The Board notes in passing that a January 2010 VA spine examination was also conducted.  That examiner initially declined to provide an opinion regarding employability, stating that such an opinion would be speculative.  In a June 2010 addendum, the same examiner stated that the Veteran could have been employed with certain restrictions as to bending, lifting, twisting, reaching, and grabbing.  However, this opinion was not provided in the context of a VA social and industrial survey, as instructed by the Board.  Accordingly, it does not substantially comply with the remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the VA social and industrial survey.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion as to the cumulative impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment for the period from April 1994 to August 16, 2001. 

	A) The reviewer/examiner is requested to evaluate and discuss the effect of all the Veteran's service-connected disabilities (cervical spine and left elbow disabilities) jointly on the Veteran's employability.  

	B) The reviewer/examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation from April 1994 to August 16, 2001.  

	C) If it is the opinion of the reviewer/examiner that the Veteran's service-connected disabilities did not render him unemployable from April 1994 to August 16, 2001, the reviewer/examiner should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities (cervical spine and left elbow disabilities) for that period, given his skill set and educational background.

2.  After verifying that the Board's remand instructions have been properly executed, readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


